

[OPCO Letterhead]




October 8, 2008


Octavian International Ltd.
Bury House, 1-3 Bury Street
Guildford, Surrey
GU2 4AW
United Kingdom


Attention: Harmen Brenninkmeijer, CEO


Dear Sirs:


This letter agreement (“Agreement”) confirms the terms and conditions upon which
Oppenheimer & Co. Inc. (“Oppenheimer”) has introduced potential investors
(“Investors”) to Octavian International Ltd. (the “Company”) in connection with
a potential private placement of securities of the Company (the “Transaction”).
The parties hereto expressly acknowledge that pursuant to this letter agreement
Oppenheimer will not provide any other services except for introducing Investors
to the Company.


In making such introductions, Oppenheimer will not be acting as your agent but
as a finder in connection with the Transaction. You hereby acknowledge, consent
to, and agree that Oppenheimer is acting solely as finder with respect to this
Agreement and the transactions contemplated hereby, and none of Oppenheimer or
any of its affiliates or its or their respective officers, directors, employees,
representatives or agents (collectively, the “Representatives”) shall have any
obligation or liability to the Company whatsoever in connection herewith or with
respect to the Transaction. You shall keep the terms and provisions of this
Agreement strictly confidential, and you will not disclose the identity of
Oppenheimer or its Representatives without the prior written consent of
Oppenheimer; provided that Oppenheimer consents (i) to the disclosure of the
terms of this Agreement on a confidential basis to the Investors and (ii) the
disclosure of this Agreement in the Current Report on Form 8-K filed with the
Securities and Exchange Commission following the Transaction (“Super 8-K”) and
the inclusion of this Agreement as an Exhibit to the Super 8-K; provided, that
Oppenheimer shall have the opportunity to comment on any such disclosure and the
Company shall use commercially reasonable efforts to address such comments. The
foregoing obligation of confidentiality shall cease with respect to any portion
of confidential information that has become public other than as a result of the
breach of this Agreement by the Company. Notwithstanding the foregoing and
except as otherwise provided in (i) and (ii) above, the Company shall not
publicly disclose the name of Oppenheimer, or include the name of Oppenheimer in
any filing with the Securities and Exchange Commission or any regulatory agency
or trading market or exchange, without the prior written consent of Oppenheimer,
except: (a) as required by federal securities laws, rules, regulation or
judicial process or as otherwise permitted by Oppenheimer and (b) to the extent
such disclosure is required by trading market or exchange rules or regulations,
in which case the Company shall provide Oppenheimer with prior notice of such
disclosure and the Company shall use commercially reasonable effort to address
any comments of Oppenheimer.


In consideration of the foregoing, the Company agrees to pay Oppenheimer a
finder's fee of: (1) (i) 8% of the gross proceeds raised from the Investors
introduced by Oppenheimer in connection with the Transaction other than Dynamic
Decisions Capital Management Ltd. (Dynamic); plus (ii) 4%of the gross proceeds
raised from Dynamic, minus (2) $100,000.00 (the “Fee”). The Fee shall be payable
upon the closing of the Transaction from an escrow account to be established by
the Investors and the Company.
  
 
1

--------------------------------------------------------------------------------

 
In addition, Oppenheimer shall have the right to purchase at the closing of the
Transaction, for $.01 each, warrants to purchase eight percent (8%) of the
securities represented by the securities sold and placed with Investors other
than Dynamic and four percent (4%) of the securities represented by the
securities sold and placed with Dynamic. The warrants will be exercisable after
one year, will have a cashless exercise option and will otherwise have the same
terms as any warrants issued to the Investors in connection with this
Transaction.
 
Anything herein to the contrary notwithstanding, you agree not to circumvent or
attempt to circumvent this Agreement in an attempt to deprive Oppenheimer of any
Fees or other remuneration.


You agree to the indemnification and reimbursement provisions set forth in Annex
A hereto, which is incorporated herein by reference and made a part hereof as if
fully set forth below. Such indemnification obligations shall survive execution,
delivery and performance of this Agreement.


The parties hereto agree that, prior to the Company accepting any investment by
an Investor identified by Oppenheimer, each will use their commercially
reasonable efforts to have such Investor sign the letter attached as Annex B (or
a letter otherwise suitable to Oppenheimer) informing such Investor that
Oppenheimer is merely acting as a finder in connection with the Transaction.
Executed copies of each such letter obtained by the Company shall be provided to
Oppenheimer promptly following their execution.


This Agreement and all rights and obligations hereunder shall be binding upon
and inure to the benefit of each party's successors, but may not be assigned
without the prior written consent of the other party hereto which shall not be
unreasonably withheld. This Agreement constitutes the entire understanding of
the Parties with respect to the subject matter hereof.


This letter agreement will be governed by and construed in accordance with the
laws of the State of New York applicable to agreements made and to be fully
performed therein. The Company irrevocably submits to the jurisdiction of any
court of the State of New York located in the City and County of New York or in
the United States District Court for the Southern District of New York for the
purpose of any suit, action or other proceeding arising out of this letter
agreement or our engagement hereunder. Each of the Company and Oppenheimer
hereby waives any right it may have to a trial by jury in respect of any claim
brought by or on behalf of either party based upon, arising out of or in
connection with this letter agreement, our engagement hereunder or the
transactions contemplated hereby. All fees and expenses payable hereunder will
be payable in U.S. dollars in cash.
 
The Company hereby irrevocably consents to the service of process in any
proceeding by the mailing of copies of such process to the Company at its
address set forth above.
 
Nothing contained herein shall limit or prohibit either the Company or
Oppenheimer from complying with any laws it may be subject to with respect to
the Transaction or otherwise.


Either party may terminate this letter agreement at any time upon written notice
to the other party provided that (i) the provisions with respect to
confidentiality and indemnification shall survive such termination, (ii) the
Company’s obligation to pay any Fee and grant any warrants triggered prior to
such termination shall survive such termination, and (iii) if prior to November
1, 2009 (the “Tail Period”), the Company reaches an agreement in principal for
the sale of securities of the Company to any Investor(s) which Oppenheimer
contacted regarding the Transaction, the Company shall (a) pay Oppenheimer the
Fee with respect to the gross proceeds received by the Company from such
Investor out of the closing of such transaction and (b) grant Oppenheimer the
warrants described above with respect to the gross proceeds received by the
Company from such Investor out of the closing of such transaction (provided,
however, that the Company’s obligation to grant such warrants shall only apply
with respect to the first $20 million of gross proceeds raised from Investors
during the term of this Agreement or as contemplated by the Tail Period above).
Upon termination of this Agreement and upon the request of the Company,
Oppenheimer shall supply the Company with a list of any Investors that it
contacted regarding the Transaction prior to the termination of this Agreement.


 
2

--------------------------------------------------------------------------------

 
Please confirm your agreement with the above by signing below and returning this
letter to me by fax at (212) 885-4901 (with the assigned counterpart copy
followed by overnight courier).



 
Very truly yours,
     
OPPENHEIMER & CO. INC.
     
By:________________________________
 
Clark Spurrier
 
Managing Director
Accepted and Agreed:
     
Octavian International Ltd.
 
 
     
By:________________________________
 
Harmen Brenninkmeijer
 
Chief Executive Officer
 





 
3

--------------------------------------------------------------------------------

 

ANNEX A


The Company agrees to indemnify and hold harmless Oppenheimer and its affiliates
and their respective former and present directors, officers, employees, agents
and controlling persons (each such person, including Oppenheimer, an
"Indemnified Party") to the fullest extent permitted by law from and against any
losses, claims, damages and liabilities, joint or several (collectively, the
"Damages"), to which such Indemnified Party may become subject in connection
with or otherwise relating to or arising from any transaction contemplated by
this letter agreement, and will reimburse each Indemnified Party for all fees
and expenses (including the fees and expenses of counsel) (collectively,
"Expenses") as incurred in connection with investigating, preparing, pursuing or
defending any threatened or pending claim, action, proceeding or investigation
(collectively, the "Proceedings") arising therefrom, whether or not such
Indemnified Party is a formal party to such Proceeding and in enforcing this
letter agreement; provided that the Company will not be liable to any such
Indemnified Party to the extent that any Damages are found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
solely from the gross negligence or willful misconduct of the Indemnification
Party seeking indemnification hereunder. The Company also agrees that no
Indemnified Party will have any liability (whether direct or indirect, in
contract, tort or otherwise) to the Company or any person asserting claims on
behalf of the Company arising out of or in connection with any transactions or
other matters contemplated by this letter agreement except to the extent that
any Damages are found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted solely from the gross negligence or willful
misconduct of the Indemnified Party.
 
The Company agrees not to enter into any waiver, release or settlement of any
Proceeding (whether or not Oppenheimer or any other Indemnified Party is a
formal party to such Proceeding) in respect of which indemnification may be
sought hereunder without the prior written consent of Oppenheimer (which consent
will not be unreasonably withheld), unless such waiver, release or settlement
(i) includes an unconditional release of Oppenheimer and each Indemnified Party
from all liability arising out of such Proceeding and (ii) does not contain any
factual or legal admission by or with respect to any Indemnified Party or any
adverse statement with respect to the character, professionalism, expertise or
reputation of any Indemnified Party or any action or inaction of any Indemnified
Party.
 
The indemnity and reimbursement obligations of the Company hereunder will be in
addition to any liability which the Company may otherwise have to any
Indemnified Party and will be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of the Company or an
Indemnified Party.
 

 
 
4

--------------------------------------------------------------------------------

 


ANNEX B


October [ ], 2008


[name of Investor]
[address]


Attn: [ ]


Dear Sirs:


Octavian International Ltd. (the “Company”) has previously indicated to
Oppenheimer & Co. Inc. (“Oppenheimer”) its interest in raising capital. As you
(the “Purchaser”) are aware, Oppenheimer has referred you to the Company and,
therefore, Oppenheimer may receive a finder’s fee from the Company if you make
an investment in the Company. You hereby acknowledge that Oppenheimer has not
provided any services to you or advice to you in connection therewith, except
for introducing you to the Company, and that Oppenheimer acted merely as a
finder exclusively in the proposed transaction.


Further, the undersigned hereby agrees and confirms that: (i) the Purchaser is
an “accredited investor” as defined in Rule 501 under the Securities Act of
1933, as amended; (ii) the decision to participate in the offering by the
Company has been made by the Purchaser and the Purchaser confirms that it has
undertaken an independent analysis of the merits and risks of an investment in
the Company, based on the Purchaser’s own financial circumstances; (iii) the
Purchaser has had the opportunity to receive information from the Company, and
to ask questions of, and receive answers from, the Company, concerning such
information; (iv) the Purchaser has not relied upon Oppenheimer in negotiating
the terms of its investment in the Company’s securities; (v) in making a
decision to purchase the securities, the Purchaser has not received or relied
upon any investment advice or recommendation from Oppenheimer; (vi) the
Purchaser hereby acknowledges that from time to time, Oppenheimer or one if its
affiliates, as a result of the nature of its business, may possess material
non-public information not known to the Purchaser, including (without
limitation) information (the “Confidential Information”) regarding the business,
assets, liabilities, results of operations, financial condition or competitors
of the Company, and that such Confidential Information, if it had been
disclosed, might affect the decision to invest or the price at which the
undersigned would be willing to purchase the Shares. The Purchaser hereby
represents and agrees that it has not requested and will not request that
Oppenheimer or any of its affiliates to disclose to the undersigned, the
undersigned’s representatives or any other party any such Confidential
Information, and that none of Oppenheimer, or any of its affiliates will have
any liability to the undersigned as a result of such non-disclosure.


Very truly yours,
   
OPPENHEIMER & CO. INC.
   
Agreed and Accepted on this
 
_______ day of _________ 2008
     
PURCHASER
 
[corporate name]
     
By:__________________________
 
Name:
 
Title:
 





 
5

--------------------------------------------------------------------------------

 